Citation Nr: 0426378	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-05 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel
INTRODUCTION

The veteran served on active duty from March 1966 to July 
1968.  This matter comes to the Board of Veterans Appeals 
(Board) from a May 2000 rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) which confirmed and continued a 30 percent 
evaluation for PTSD.  In May 2003, the veteran testified 
before the undersigned at a Travel Board hearing as to this 
issue.  

At the personal hearing, it was noted that the issues of 
service connection for residuals of a cold injury and for a 
skin rash had not been perfected, but the time had not 
expired.  At this time, the Board does not have jurisdiction 
of the issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.


REMAND

During the veteran's May 2003 Travel Board hearing, the 
veteran reported that he had been receiving monthly treatment 
at the Loma Linda VA Medical Center (VAMC) and at the 
Riverside Vet Center.  The veteran related that he had been 
at the Loma Linda VAMC in April 2003 and was going in "this 
coming month."  Following the hearing, the April 2003 VA 
medical record was received.  However, this was the only 
record which was forthcoming.  Pursuant to the Veterans 
Claims Assistance Act (VCAA), these records should be 
obtained.  

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to the AOJ.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there is 
any additional evidence supporting his 
position as to the issue on appeal, he must 
submit that evidence to the AOJ.  

2.  The veteran's psychiatric treatment 
records (subsequent to April 1993) from the 
Loma Linda VAMC should be obtained to include 
records dated in May and June 2003.  The 
records should be associated with the claims 
file.

3.  The veteran's psychiatric records from 
the Riverside Vet Center should be obtained 
and associated with the claims file.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


___________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


